               Case 1:20-cv-00187-PAE-SLC Document 25 Filed 05/21/21 Page 1 of 1




                                          THE BAKER LAW FIRM FOR
                                           CRIMINAL APPEALS, PLLC
                                        4705 Henry Hudson Parkway, 4M/L
                                        Riverdale, Bronx, New York 10471
                                                Tel. (917) 740-3822
                                                Fax. (718) 543·5140

        MARK M. BAKER                                                 Mark@mmbcriminalappeals.com
        Attorney and Counselor at Law                                  mmbcriminalappeals.com



                                                           May 20,2021
        Hon. Sarah L. Cave
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street, Room 702
        New York, New York 10007

                               Re:      George Fay v. Anthony J. Annucci. et al
                                        20 cv. 00187 (PAE) (SLC)

        Dear Judge Cave

                    This letter is simply to call the COUl't's attention to the fact that a
        Habeas Corpus application, pursuant to 28 U.S.C. 2254, was fully submitted more
        than nine months ago, on August 9, 2020.

                      I have been asked to write at this time in the hope of securing some
        disposition ofthis matter at Your Honor's earliest convenience. It is obviously my
        client's hope that, if this application is ultimately unsuccessful, he will still have
        sufficient opportunity to pursue any further avenues which may become necessary
        and available.

                    It is our hope that this letter is received with an appreciation for the
        most respectful manner in which it was transmitted.




The Court construes Petitioner's letter (ECF No. 24)       MARK M. BAKER
as a request for a status update in this action. The
Court willcc:issue aMr.
                     Report  and Recommendation
                         George  Fay              to
the Honorable Paul      A. Engelmayer
                    Matthew           in due course.
                               B. Keller,Esq.
                       Via EC F
SO-ORDERED 5/21/2021
